DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-4 and 12-13) in the reply filed on 06/27/22 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/20 was considered by the examiner.
Drawings
The drawings were received on 06/03/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the charging voltage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The language “…maintains α at a value of less than 1…” in claim 1 is indefinite because it is inconsistent with the claimed range of the molar/defect/deficient fraction “0 < α < 2”. In this case, the foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite value and/or the stoichiometric condition for achieving such inconsistent “α” value. Note that the foregoing language is equivalent to “α < 1” and also encompasses zero “0” as a lower limit which is not consistent with the claimed range of “0 < α < 2”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4  and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shackle 5721070 in view of Yushin et al 2015/0064568.
As to claims 1-2, 12-13:
	Shackle discloses that it is known in the art to make alkali metal-ion batteries including an anode, a cathode and containing an electrolyte (COL 1, lines 5-15 & 32-35; COL 3, lines 35-60; see CLAIMS 1-4) comprising a cathode material represented by the formula MxTyAz where M can be Li and TyAz can be represented by FeO4 to obtain a cathode material such as Li4FeO3 (COL 3, line 60 to COL 4, line 15; COL 4, line 45-55; COL 7, lines 18-55). 
As to claim 3:
The teachings of Shackle show limits the charging voltage to 3.2 volts to a peak with a value of 3.7 volts (COL 5, lines 30-40). 
Shackle discloses a lithium ion battery including the cathode active material as described supra. However, the preceding reference does not expressly disclose the lithium iron oxide having the specific formula Li5-2α-xFeO4-α.
As to claim 1:
In this respect, Yushin et al disclose that it is known in the art to make lithium metal-ion batteries comprising a cathode active material containing/using Li3FeO3 or other metal materials as metal-ion additive (Abstract; 0066). Yushin et al teach that it has been found that such metal-based material (Li3FeO3) works well as high Li capacity additive (Abstract; 0066). Note that when x=0, and α=1, the claimed LiFe-oxide can be expressed as Li3FeO3. 
As to claim 4:
Yushin et al disclose a cathode active material containing/using Li3FeO3 or other metal materials as metal-ion additive (Abstract; 0066). With respect to the cathodes having the specific LiFe-oxides formulae during charging/discharging, note that the limitations “in a discharged state” or “in a charged state” per se are being construed as product-by-process limitation/claim. That the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
	In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the cathode material of Shackle by having or containing Li3FeO3 of Yushin et al as Yushin et al teach that it has been found that such metal-based material (Li3FeO3) works well as high Li capacity additive (0066). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727